Title: Joseph Martin to Arthur Campbell, 22 April 1781
From: Martin, Joseph
To: Campbell, Arthur



Dear Sir
Long Island the 22d. April 1781

I Returnd to this place on friday last after a Tour of 19 Days. It happend very fortunate our going out at the Time we Did as there was a large Body of Indians Collected in powel’s Valey which we should most Certainly have fallen in with, if Majr. Lewis had not alarm’d them. I was at one Camp wheare there could not be less then a hundred. Several other Trails of Smaller parties all makeing Towards the mouth of powels River only one partie which Seemd the freshest which We followed about thirty miles below Cumberland Gap Came up with them Incampt Surrounded them undiscovered  But the Camp being so Close we Could not Discover them before they run out. We fired about thirty Guns on them. Several of them Seem’d to be Badly wounded. The Cain was so thick they Could not be presued on horseback. We got five guns Blankets shot pouches &c. On one of their horses was wrote in full John Brown. The said Brown was Killd in Cumberland Gap which Induces me to believe it is the party that always watches that place.
By such a body as was Collecting it appears that they Either Intended to attack the Stations or strike a heavy Blow on our frontiers. I made no stay at the Camp but pushed on as fast as possible for about Seventy miles further being still on fresh sign when the men Stopt and Refused to go any further Saying I was Takeing them to Chickamogga that we was To weak their provisions near out and their horses Tyerd. I Did Every thing in my power to prevail on them to Go about ten miles further but Could not. I am Convincd we was within a few miles of Some Town as I saw whear they Took in meat on horseback the blood not Dry on the Bushes. They have Taken a number of horses that way this Spring. Should write more particular but Mr. Price will Deliver this to you who will Give you a particular account of the whole. In the mean time I Beg leave to inform you that I am very Desirious of going to the End of the path we left if men and provisions Can be had at any Rate as our frontiers must Expect Great Distress from that quarter if they are not Broke up.
Mr. Price Says if he Meets with your approbation he Can Raise 50 men at any time. He has behaved very well on this Tour being one of the Spies. Our whole stock of provision of seting out from the Cove was 2 ½ of Bacon and half Bushel of Corn pr. man. Our Strenght 65 men Including officers.
I am Sr. with Great Regard your most obd Sert,

Jos Martin


P S The Body of Indians Broke on our approach as we saw sign of several small parties makeing home. I Cant hear whether Colo. Savier went to meet the Messenger was sent to the nation or not. I am Told there was a woman and Child Killd on lick Creek last week. Should any news arrive from the nation shall send you Immediately. I am very Desirious of hearing the news from Cornwallace. Beg you will write me by the first Opertunity.
J M

